Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuto et al. (US 10830320) in view of Nakamura et al. (JP 2011183505) and Littlefield et al. (US 10234019).

1. Matsuto et al. et al. teach:
A motor/motor part A comprising: 
a) a rear housing guide bushing/cylindrical portion 20a defined within a rear motor housing/casing 20; 
b) an acme shaft (the ball screw shaft 33 meets the description of an acme shaft as its splines are flat, see annotated fig 1 below) having a distal end (located at operation part C), with the distal end having two flat surfaces (the two flat surfaces correspond to guide collars 38, figs 1 & 3) and the two flat surfaces disposed within the rear housing guide bushing so as to prevent the acme shaft from rotating (see figs 1 & 3); 
c) a torque winding 23c concentrically disposed within the rear motor housing; 
d) a motor core/rotor core 24a with magnets 24b concentrically disposed within the torque winding; 
e) a sun gear 41 disposed upon a lower end of the motor core (figs 1 & 2); 
f) the sun gear in geared connection (via planet and ring gears 42 & 40, figs 1 & 2) to a center plate (annotated fig 1 below); 
g) a rear thrust bearing assembly 47 concentrically disposed within the center plate; 
h) a plurality of planet gears 42 with each planet gear having a shaft (located at holder 44, fig 1) and the plurality of planet gears in geared connection to the acme shaft (via the sun gear and carrier 43); 
i) a planet carrier 43 defining an acme thread (annotated fig 1 below), the planet carrier defining an inner void (annotated fig 1 below), with the acme shaft disposed within the inner void (annotated fig 1 below); 
j) a forward thrust bearing assembly 45 concentrically disposed within a lower protrusion (annotated fig 1 below) of the planet carrier; 
k) a planet ring nose guide (annotated fig 1 below) retaining the planet carrier; but does not teach that i) the motor is a BLDC motor and ii) the planet carrier further defining circumference voids retaining the planet gear shafts.

    PNG
    media_image1.png
    870
    763
    media_image1.png
    Greyscale

	Nakamura et al. teach that i) the motor is a BLDC motor because a BLDC motor reduces parts in that there are no brushes and these motors are widely used in tools because they operate of battery power.  
	Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Matsuto et al. so that i) the motor is a BLDC motor, as taught by Nakamura et al. so as to improve the versatility of the motor.
	Littlefield et al. teach that ii) the planet carrier 200 further defining circumference voids (fig 1 and annotated fig 2 below) retaining the planet gear shafts 40.  This design for a planet carrier is more robust because the planetary gears are covered by the carrier on both sides (fig below).  The routineer would have been motivated to have this design for the aforementioned reason.

    PNG
    media_image2.png
    696
    711
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Matsuto et al. so that ii) the planet carrier further defining circumference voids retaining the planet gear shafts, as taught by Littlefield et al. so as to have a more robust planetary carrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832